
	
		I
		112th CONGRESS
		1st Session
		H. R. 3445
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Mr. Loebsack
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide priority consideration to local educational
		  agencies that establish high-quality entrepreneurship education programs for
		  secondary schools, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Learn to Earn Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)One of America’s strengths has always been
			 that it is a great place to start and grow a business.
			(2)According to the 2010 Small Business
			 Economy: A Report to the President, small businesses—those with fewer
			 than 500 employees—are generally the creators of most net new jobs, as well as
			 the employers of about half of the nation’s private sector work force, and the
			 providers of a significant share of innovations, as well as half of the
			 nonfarm, private real gross domestic product..
			(3)The April 2009
			 World Economic Forum Report entitled Educating the Next Wave of
			 Entrepreneurs recommends that countries transform their educational
			 systems to integrate entrepreneurship education at all levels and across
			 curricula in recognition that entrepreneurship education is essential
			 for developing the human capital necessary for the society of the
			 future..
			(4)Educating
			 the Next Wave of Entrepreneurs argues that the skills and knowledge
			 learned through entrepreneurship education—such as problem solving, economic
			 principles, and negotiation—are critical to success in the 21st century global
			 economy, in which competition is fierce and markets and jobs evolve at a rapid
			 pace.
			(5)Entrepreneurship
			 education models incorporate lessons in financial literacy, economics, and
			 other business topics such as marketing and accounting which can lead to
			 increased proficiency in mathematics and English Language Arts.
			(6)When young people
			 learn to see opportunity amid obstacles, to set and achieve high personal
			 goals, and to apply knowledge and skills to real-world scenarios—in short, to
			 think and act like entrepreneurs—they are armed with tools that will increase
			 their success in college and beyond.
			3.DefinitionsIn this Act:
			(a)ESEA
			 termsThe terms local
			 educational agency, highly qualified, and secondary
			 school have the meanings given such terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(b)Entrepreneurship
			 partner entityThe term
			 entrepreneurship partner entity means an entity such as a local
			 business, a local community organization, a local municipality, a local Small
			 Business Administration office, a local Chamber of Commerce, or another State,
			 local, or tribal government entity that specializes in entrepreneurship, small
			 business development, or workforce development that has entered into an
			 agreement with a local educational agency designated an entrepreneurship
			 community under section 4(a), as determined by the Secretary of
			 Education.
			(c)High-Quality
			 entrepreneurship education programThe term high-quality
			 entrepreneurship education program means a program that teaches
			 entrepreneurial skills and includes the following:
				(1)High standards in mathematics and related
			 content areas such as economics.
				(2)Curriculum
			 delivered by high-quality teachers who complete entrepreneurship-specific
			 training and receive ongoing professional development among a community of
			 peers.
				(3)Hands-on
			 activities and project-based work, such as negotiation simulations and student
			 business plans, designed to bring abstract concepts to life and stimulate a
			 wide variety of local educational agency learning preferences.
				(4)A
			 financial literacy component to provide students with the skills and knowledge
			 needed to make informed personal finance decisions.
				(5)Interactions with
			 entrepreneurs and small business owners who inspire students and challenge them
			 to set high personal goals.
				(6)Partnerships
			 between educators and business community members who volunteer as guest
			 speakers, guest teachers, field trip hosts, mentors, business plan competition
			 judges, or in other roles.
				4.Designation of
			 entrepreneurship communities
			(a)DesignationNot later than 90 days after receiving an
			 application from a local education agency, the Secretary of Education shall
			 designate such local educational agency as an entrepreneurship community if the
			 Secretary determines that the local educational agency satisfies the
			 requirements described in subsection (b).
			(b)DeterminationA local educational agency satisfies the
			 requirements of this subsection if the local educational agency is carrying out
			 a high-quality entrepreneurship education program for secondary school
			 students.
			(c)ApplicationThe Secretary shall establish an
			 application process for the purpose of designating local educational agencies
			 as entrepreneurship communities under subsection (a). Such application shall
			 include a description of the proposed high-quality entrepreneurship education
			 program and any proposed entrepreneurship partner entities.
			5.Preferences for
			 entrepreneurship communitiesIn awarding competitive grants to local
			 educational agencies under title XIV of the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5) and the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) the Secretary of Education shall, to the
			 extent practicable, give priority consideration to each local educational
			 agency that is designated an entrepreneurship community under section
			 4(a).
		6.Preferences for
			 entrepreneurship partner entitiesIn making competitive grants, loans, or loan
			 guarantees related to small business development, workforce development,
			 community development, or economic development the Administrator of the Small
			 Business Administration, the Secretary of Agriculture, the Secretary of
			 Commerce, and the Secretary of Energy shall give priority consideration, to the
			 extent practicable, to a entrepreneurship partner entity.
		
